IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






NO. AP- 75,201


EX PARTE JOHN CURTIS DEWBERRY





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
IN CAUSE NO. 68937-C, CRIMINAL DISTRICT COURT

JEFFERSON COUNTY



 Per curiam.  

O P I N I O N


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Article 11.071 § 5 of the Texas Code of Criminal Procedure.
	On November 22, 1996, a jury convicted Applicant of capital murder.  At punishment,
the jury answered the special issues submitted pursuant to Article 37.071 of the Texas Code
of Criminal Procedure, and the trial court set Applicant's punishment at death.  This Court
affirmed Applicant's conviction on direct appeal.  Dewberry v. State, 4 S.W.3d 735 (Tex.
Crim. App. 1999), cert. denied, 529 U.S. 1131 (2000).	
	In his only allegation, Applicant asserts that his death sentence is unconstitutional
because he was seventeen years old at the time he committed the capital murder in this case. 
On March 1, 2005, the United States Supreme Court held that the Eighth and Fourteenth
Amendments to the United States Constitution prohibit the execution of offenders who were
seventeen years old at the time they committed capital murder.  Roper v. Simmons, 125 S.Ct.
1183 (2005).  Because the legal basis for Applicant's claim was not previously available, his
application meets the requirements of Article 11.071 § 5(a)(1), and his claim should be
considered.
	Although the trial court has not entered findings of fact and conclusions of law
regarding whether Applicant was seventeen when he committed the offense in this case, we
take judicial notice of the trial record, which does contain such evidence.  Concluding from
the record that Applicant was seventeen when he committed the instant offense, we reform
the sentence in cause number 68937-C in the Criminal District Court of Jefferson County to
reflect a sentence of confinement for life in the Texas Department of Criminal Justice -
Institutional Division.
Delivered:	JUNE 22, 2005
Do Not Publish